United States Court of Appeals
                     For the First Circuit


No. 08-2393

                        MARILYN KUNELIUS,

                      Plaintiff, Appellant,

                               v.

            TOWN OF STOW; THE TRUST FOR PUBLIC LAND;
        CRAIG A. MACDONNELL, in his individual capacity,

                     Defendants, Appellees,

              A PARTNERSHIP OF UNKNOWN NAME BETWEEN
           TOWN OF STOW AND THE TRUST FOR PUBLIC LAND,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court issued on November 9, 2009, is
amended as follows:

     The correct spelling of the Defendant-Appellee's last name
is "MacDonnell."

     The sentence at page 10, line 11 should read " . . . most of
the forest acres . . . ."

     At page 12, line 17, the "a" before "realized" is deleted.

     At page 12, footnote 2, "2009" is replaced by "2003."

     At page 41, line 23, "of" is replaced by "off."